Title: Thomas Jefferson to Archibald Stuart, 28 May 1818
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
            Monticello
May 28. 18.
          
          Our fathers taught us an excellent maxim ‘never to put off to tomorrow what you can do to day.’ by some of their degenerate sons this has been reversed by never doing to-day what we can put off to tomorrow. for example I have been more than a year intending to send you a Merino ram, next week, and week after week it has been put off still to next week, which, like tomorrow, was never present. I now however send you one of full blood, born of an my imported ewe of the race called Aguerres, by the imported ramalso, of the Paular race which belonged to the Prince of peace, was sold by order of the Junta of Estremadura, was purchased and sent to me in 1810. by mr Jarvis our Consul at Lisbon. the Paular’s are deemed the finest race in Spain for size & wool taken together, the Aguerres superior to all in wool, but small.—supposing the season with you has not yet given you peas, the opportunity has enticed me to send you a mess.
          I have not yet communicated your hospitable message to mr Madison but shall soon have an opportunity of doing it. to my engagement I must annex a condition that in case of an adjournment to Charlottesville you make Monticello your head quarters. but in my opinion we should not adjourn at all, and to any other place rather than either of those in competition. I think the opinion of the legislature strongly implied in their avoiding both these places, and calling us to one between both. my own opinion will be against any adjournment, as long as we can get bread & water & a floor to lie on at the gap & particularly against one Westwardly, because there we shall want water. but my information is that we shall be tolerably off at the Gap. that they have 40. lodging rooms and are now making ample preparations. a waggon load of beds has past thro’ Charlottesville, which at that season however we shall not need. I will certainly however pay you a visit, probably on the day after our meeting (Sunday) as we shall not yet have entered on business. be so good as to present my respects to mrs Stewart and to be assured of my constant friendship
          Th: Jefferson
        